DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over HIROOKA (Fig. 10).
Regarding claim 1, a start-up circuit (205, 104, 203, 204) configured to generate a high level start-up voltage (the voltage across the resistor 204) and supply the generated start up voltage (the voltage across the resistor 204) to the base node (the node between the elements 211 and 201) before the operating voltage (Pvc0) is supplied based on a control signal (PvLIN), and the remainder of the claim 1 rejection is exactly same as the previous office action.
Regarding claim 4, exactly same as the previous office action.
Regarding claim 5, exactly same as the previous office action.
Claims 17, 18 and 20 are still rejected under 35 U.S.C. 103(a) as being unpatentable over HIROOKA (Fig. 10) in view of Komninakis et al (Fig. 7) (of record) for reasons of record.



Allowable Subject Matter
Claims 2, 3, 6-8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Claims 9-16 are allowed.

Response to Arguments
Regards to claim 1, applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new grounds of rejection.
Regards to claims 2-8 and 17-20, applicant's arguments filed 1/17/22 have been fully considered but they are not persuasive. Applicant argues that the elements (205, 104, 203, 204 in Fig. 10 of HIROOKA) mentioned in the office action are not start-up circuit. Applicant further argues that the elements (205, 104, 203, 204 in Fig. 10 of HIROOKA) mentioned in the office action are bias adjustment circuit. Examiner totally disagree with this statement. The term “start-up circuit “ recited in the claims represents only name since there is no physical structures describing the term “start-up circuit”. If you don’t describe (the physical structures of the start-up circuit) what the start-up circuit is in the claims, it (start-up circuit) becomes only name. Please describe the term “start-up circuit” in the claims. What does the “start-up circuit” look like? What kind of the components are in the start –up circuit????? Again, please describe the physical structures of the start-up circuit in the claims.




Conclusion
Regards to claim 1, applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regards to claims 2-20, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843